Dismiss and Opinion Filed March 30, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01230-CR

                              QUINCY PAUL REED, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-54391-J

                              MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
141230F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

QUINCY PAUL REED, Appellant                       On Appeal from the Criminal District Court
                                                  No. 3, Dallas County, Texas
No. 05-14-01230-CR        V.                      Trial Court Cause No. F14-54391-J.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Myers, Evans, and Brown.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of March, 2015.